                                                                                                                                                5H
              Case: 1:19-cv-06585 Document #: 10 Filed: 10/25/19 Page 1 of 1 PageID #:60

                                                                                                                FILEtr)
                  [lf you need additional space for ANY section, please attach an additional sheet and refierence that section.l




                                        UNITED STATES DISTRICT COURT                                                     nCI 25 20lg sxb
                                        NORTHERN DISTRICT OF ILLINOIS
                                                                                                                 THOMAS G. BRUTON
                                                                                                              CLERK, U,S. DISTRICT COURT
-3   ?*t4JG :3itr u e- € tFrr\a.r c4 .\(-                          )
                                               L(-e                )          CaseNumber:    I t il -<.rz-OG58S
                         Plaintiff                                 )
                                                                   )         Judge: A.s,^.rc,(Av$ id" 3s&q *-
                         v.                                        )                                                               AL,g,u S.l
(:iaYS'r\A-U CLr*As(-               bgl-n.At                       )         Magistrate Judge: l{cr._rqr;(
                                                                                                           Arg ._.r;
 oF      'rr.,-,1-t# Dffi,frft e;i-A                               )                            )€rcA+                  I,
                                                                                                            Q-vrl.,r F4 rr\z€ S
                                                                   )
     A"-b Dd- M r,(14q,{q1_ t&=/\J                           bDr



                                                FgsPo *,s,e-
                  {       tUcrcar,+ -rr}rr bget
                                                                                    s,,   e ..1 i A.J      '-n+e
                   A6c-r,g 4urftn<.€r\.r (-*.-o q-+
                                                    Sg-




                                                                            \.\.-rg--
                                                                       l-lret-}\€-L €k/1u._)
                                                                                             Dbf,


                                                                   f   6B q S'             .t
                                                                                                   i+-tu\L.-a1
                                                                                                                   Ave-
                                                                                                          i5- ' Trs' Qot:
                                                                          .-y-r
                                                                                  rtz.-e$- ,r?*'{LK
                                                                                                                       r.rt- 6royr\
                [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
